Citation Nr: 0003540	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-23 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1961 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for a heart disorder.

In March 1999, a hearing was held before Bettina S. Callaway, 
who is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).

In May 1999, the Board issued a decision which found that new 
and material evidence had been presented and reopened the 
appellant's claim for service connection for a heart 
disorder.  The Board then remanded the case back to the RO 
for its consideration of the reopened claim.  In July 1999, 
the RO issued a statement of the case that denied the 
appellant's claim for service connection for a heart 
disorder, coronary artery disease, hypertension.  The Board 
now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The appellant currently has extensive atherosclerotic 
coronary artery disease.

2.  There is no medical opinion or other competent evidence 
linking the appellant's current heart disorder to his active 
military service.

3.  The appellant has not presented a plausible claim for 
service connection for a heart disorder.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for a heart disorder. 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Arteriosclerosis and endocarditis may be presumed to have 
been incurred during active military service if manifested to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  
Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded. See Elkins, 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)). 

II.  Factual Background

The RO has obtained the appellant's service medical records 
and they appear to be complete.  A review of the appellant's 
report of separation, Form DD 214, reveals that he served on 
active duty in the United States Army from June 1961 to June 
1964.  The appellant's enlistment examination, dated June 
1961, noted essentially normal findings throughout.  The 
appellant's discharge examination, dated April 1964, noted 
that his blood pressure was 122/58.  An X-ray examination of 
the chest performed at that time revealed abnormal findings, 
specifically a prominent pulmonary artery segment.  An 
electrocardiogram, also performed at that time, was found to 
be borderline.  A cardiology consultation was then sought.  
The consultation report, dated May 1964, noted that the 
appellant's blood pressure was 110/60.  The report also 
indicated that the appellant "is generally asymptomatic with 
exception of believing he is slightly more dyspneic after 
moderate exertion than his fellows in unit.  He denied any 
history of heart disease in past."  Physical examination of 
the heart revealed no thrills, no murmurs and no clinical 
cardiomegaly.  The report concluded with an impression of no 
cardiac disease and indicated that the appellant was cleared 
for separation.  

Post service private and VA medical treatment records were 
obtained dating from January 1967.  An electrocardiogram, 
dated January 1967, noted findings within normal limits.  A 
treatment summary report, dated August 1967, from E. Forsten, 
M.D., noted that he had treated and diagnosed the appellant 
with bronchitis, paroxysmal arterial tachycardia, and 
functional problem.  

In November 1967, a VA examination of the heart was 
conducted.  The report of this examination noted the 
appellant's complaints of occasional chest pain.  Physical 
examination revealed no more than slight shortness of breath 
after fairly vigorous exercise.  The report noted that the 
appellant's blood pressure was 128/80.  An electrocardiogram 
was conducted and the report noted findings of "[t]racing 
probably within normal limits.  Slight slurring of QRS 
complexes."  X-ray examination of the chest revealed an 
abnormally prominent right ventricular outflow tract.  The 
report concluded with diagnoses of: (1) heart disease of 
unknown origin manifest by enlargement of right ventricular 
outflow tract and, possibly, intermittent precordial murmur; 
and (2) episodes of right-sided, low, anterior chest pain of 
unexplained origin.  

An X-ray examination of the chest, performed in March 1970, 
revealed a normal cardiac silhouette.  An X-ray examination 
of the chest, performed in October 1974, noted an impression 
of heart and lungs within normal limits.

A treatment report, dated April 1981, noted that the 
appellant's blood pressure was 120/80.  A treatment report, 
dated August 1981, noted blood pressure of 130/90.  In 
September 1981, the appellant was hospitalized for treatment 
of thoracic back pain.  The report indicated that the 
appellant had a history of smoking 1.5 packs of cigarettes 
per day for the past twenty years.  The hospitalization 
report also noted that an X-ray examination of the 
appellant's chest revealed a cardiac hole in the heart.  No 
pulmonary problems were noted.

In February 1984, the appellant was admitted to the hospital 
for right-sided chest pain.  X-ray examination of the chest 
on admission revealed a normal heart.  A ventilation-
perfusion lung scan revealed extensive bilateral perfusion 
defects in the right and left upper lung field.  An 
impression of indeterminate probability for pulmonary embolus 
was given.  A follow-up consultation report, dated March 
1984, indicated that the appellant smoked a pack of 
cigarettes per day.  The report also noted that the appellant 
"has no history of hypertension."  A hospital discharge 
summary report, dated March 1984, noted that an 
electrocardiogram had been conducted and "was unremarkable 
suggesting however possible left ventricular hypertrophy."  
The report concluded with final diagnoses of: (1) pulmonary 
embolism; (2) degenerative arthritis; and (3) chronic muscle 
cramps.

On the last day of March 1984, the appellant was readmitted 
to the hospital for complaints of "having a nervous 
breakdown."  The report noted that the appellant was placed 
on Limbitrol after admission and was ready to be discharged 
in three days.  X-ray examination of the chest, performed in 
March 1984, revealed a normal heart size and contour.  The 
discharge summary report noted diagnoses of: 
(1) anxiety psychosis; (2) atrial septal defect; (3) previous 
PE anticoagulant therapy; (4) degenerative arthritis; and (5) 
tachycardia and chest pain secondary to the anxiety 
psychosis, probably.  In May 1984, the appellant was again 
readmitted to the hospital.  He was discharged two days 
later.

A treatment summary report, dated February 1991, was received 
from W. Boehm, M.D.  The report noted the appellant's social 
history of smoking "1-2 packs of cigarettes a day and drinks 
on occasion."  The report also noted the appellant's 
narrative history of an atrial septal defect in the past, but 
indicated that this diagnosis "may not be well 
established."  Dr. Boehm's report concluded with an 
impression of multiple complaints, rule out arthritis.  

In March 1996, the appellant underwent cardiac 
catheritization demonstrating severe multi-vessel 
atherosclerotic coronary artery occlusive disease.  An 
echocardiogram was performed and found to be within normal 
limits with no atrial septal defect noted.  Thereafter, the 
appellant underwent triple-vessel coronary artery bypass 
grafting.  An operative report, dated April 1996, noted that 
the appellant "is a 51-year-old white male with a long 
standing history of atherosclerotic coronary artery occlusive 
disease."  The report concluded with postoperative diagnoses 
of: (1) atherosclerotic coronary artery occlusive disease 
with unstable angina pectoris; (2) chronic cigarette smoking 
history; (3) hypercholesterolemia; (4) systemic hypertension; 
(5) previous history of congestive heart failure; (6) history 
of alcohol abuse; and (7) history of pulmonary emboli.  An X-
ray examination of the chest, performed in June 1996, 
revealed no acute abnormalities.

In March 1999, a hearing was conducted before the Board at 
the RO.  At the hearing, the appellant testified that his 
current heart disorder, which has required bypass surgery, 
had its onset during his active duty service.  He noted that 
his discharge examination revealed abnormal X-ray and 
electrocardiogram findings regarding his heart.  The 
appellant testified that he has experienced shortness of 
breath, chest pain and fatigue ever since his discharge from 
the service.  

In November 1999, the Board requested a medical opinion 
regarding the etiology of the appellant's current heart 
disorder.  The opinion was received in December 1999.  
Following notice of this action, the appellant waived his 
opportunity to submit additional evidence herein in January 
2000.

As noted above, a medical opinion, dated December 1999, was 
received from E. Douglas Holyoke, M.D., Chief of Staff, VA 
Medical Center, Syracuse, New York.  In his opinion letter, 
Dr. Holyoke indicated that "[a]s part of this comprehensive 
assessment, I have reviewed all pertinent records, letters, 
correspondence, remands discharge summaries, cardiac 
catheterization reports, non-invasive testing and 
electrocardiogram (ECG) reports, and other supporting 
material."  Based upon his review of this information, Dr. 
Holyoke concluded that "the appellant's cardiac condition is 
not service-connected or related to his prior military 
involvement."  In support of his conclusion, Dr. Holyoke 
noted the following:

The patient's present cardiac condition 
is extensive atherosclerotic coronary 
artery disease (CAD) due to multiple 
cardiac risk factors known to predispose 
to this medical condition; the patient 
had smoked cigarettes for at least 35 
years, has hypertension, and 
hypercholesterolemia--all known to 
contribute to the development of CAD.

The patient had cardiac catheterization 
in April, 1996, and was documented to 
have "3-vessel CAD" for which coronary 
artery bypass graft (CABG) surgery was 
subsequently performed. The patient's 
continued symptoms of chest pain and 
dyspnea (shortness of breath) related to 
his CAD.

The patient was noted to have a slightly 
abnormal chest X-ray in May, 1964, during 
the time that he served in the military, 
which showed a "prominent pulmonary 
artery segment" and an ECG that, 
although non-diagnostic, showed findings 
that were compatible with either an 
atrial septal defect or a patent foramen 
ovale (PFO)--the latter of which was 
confirmed during a cardiac 
catheterization in 1984. There was no 
left-to-right shunt and no evidence of an 
atrial septal defect. A patent foramen 
ovale is a relatively common congenital 
anomaly that occurs in up to 25% of 
adults, and is generally of no clinical 
consequence--unless right atrial pressure 
increases to a point where the foramen 
ovale can open, causing what is known as 
a "paradoxical embolism", whereby a 
venous clot can propagate systemically to 
the periphery or to the brain, resulting 
in peripheral embolism or stroke, 
respectively. We have no information, 
based on a review of the appellant's two 
cardiac catheterizations (1984 and 1996) 
that he had evidence of elevated right-
sided intracardiac pressures, an atrial 
septal defect, pulmonary hypertension, or 
any other predisposition to cardiac 
disease as a consequence of his trivial 
PFO.  In addition, an echocardiogram 
performed on 3/15/96 was within normal 
limits with no evidence of atrial septal 
defect.  In conclusion, this patient has 
no evidence of clinically-significant or 
meaningful congenital heart disease.

The patient's prior ECGs from the 1980's 
to the present have shown left 
ventricular hypertrophy (LVH), and this 
is likely secondary to his long-standing 
hypertension. LVH is a predictor of 
subsequently developing myocardial 
infarction and relates to his abundant 
cardiac risk factor profile. If the 
patient had significant congenital heart 
disease from a PFO or atrial septal 
effect (not proven by cardiac 
catheterization), he would demonstrate 
right ventricular hypertrophy, which is 
also not in evidence. Thus, there is no 
causal relationship between the patient's 
PFO and his ECG LVH, nor with his 
subsequently developing extensive CAD.

The appellant seeks to establish 
causality of a service-connected cardiac 
condition because of chest pain and the 
mildly abnormal ECG findings from 1961-
1964 and his subsequent development of 
significant CAD. As noted above, the 
patient was not shown to have any 
congenital heart disease and was 
discharged from military service without 
a diagnosis of cardiac disease. The fact 
that he has now developed significant CAD 
and symptoms of angina/dyspnea 20-30 
years after his separation from the 
military service in no way establishes 
any causal link to a service-connected 
condition. This patient developed CAD 
because of his long-standing history of 
cigarette smoking, hypertension and 
hyperlipidemia--all traditional risk 
factors for developing accelerated CAD 
regardless of military service.

In addressing the Board's request to discuss "[t]he clinical 
significance of the findings in service of a slight 
prominence of the pulmonary artery and electrocardiographic 
interpretation and its relationship to any type of heart 
disease or heart defect", Dr. Holyoke stated:

As noted, the patient has a patent 
foramen ovale (PFO) that is a mild 
congenital cardiac abnormality of little 
or no clinical significance.  This likely 
explains the prominence of the pulmonary 
artery and mild ECG abnormalities that 
were first noted 30+ years ago.  For all 
the reasons noted above, the PFO is of no 
clinical consequence and has no causal 
relationship to his subsequently 
developing extensive CAD that 
necessitated CABG surgery.

In addressing the Board's specific request to "[d]iscuss 
whether it is as likely than not that the veteran's current 
heart disorder . . . had its onset in, or is causally related 
to a disease or injury first shown during, the veteran's 
active duty service from June 1961 through June 1964," Dr. 
Holyoke stated:

As noted above, the patient had numerous, 
well-recognized cardiac risk factors that 
predisposed him to develop extensive 
atherosclerotic coronary artery occlusive 
disease, or CAD, over the course of 
decades. It would have been highly 
unlikely that the patient, at age 17 in 
1961, would have had the development of 
CAD during the interval that he served 
during active military duty.  There is 
nothing in the appellant's medical record 
that supports very early, or accelerated, 
CAD during his early adulthood and, 
knowing that the process of CAD is 
inherently progressive over decades and 
is causally-related to the number of 
cardiac risk factors (smoking, 
hypertension, hyperlipidemia, etc.) and 
their duration, I believe the evidence is 
overwhelming that the patient did not 
have its onset in, or causally-related 
to, the time period of active military 
duty between 1961-1964.  This patient's 
development of CAD was a direct 
consequence of years and years of 
cumulative atherosclerotic coronary 
artery disease development due to his 
cigarette smoking, hypertension, and 
hyperlipidemia.  Accordingly, I find no 
basis for the appellant's claim that the 
development of his CAD was causally-
related to the veteran's active military 
service.


III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the appellant alleges that he incurred a 
chronic heart disorder during his active duty served.  The 
determinative issues presented by this claim are: (1) whether 
the appellant incurred, or aggravated, a chronic heart 
disorder during service or within the first post service 
year; (2) whether he has a current disability; and, if so, 
(3) whether the current disability is etiologically related 
to his active military service. 

The medical evidence of record indicates that the appellant 
currently has extensive atherosclerotic coronary artery 
disease.  However, after reviewing the evidence of record, 
the Board concludes that the appellant has failed to show the 
required nexus between his current heart disorder and his 
active duty military service.  See Caluza, 7 Vet. App. at 
506, Dean v. Brown, 8 Vet. App. 449, 455 (1995), Slater v. 
Brown, 9 Vet. App. 240 (1996).  Although he testified and 
submitted statements alleging that his current heart disorder 
had its initial onset during his active duty service, the 
appellant's sworn testimony and other statements are not 
competent evidence to establish the etiology of his current 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
appellant is not competent to make a determination that his 
current heart disorder is related to his active duty service 
many years ago. See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Although the appellant's service medical records revealed 
abnormal findings on an X-ray examination and 
electrocardiogram conducted prior to his discharge, there is 
no medical evidence connecting these medical findings to the 
appellant's current heart disorder.  In discussing his 
findings, Dr. Holyoke noted that the appellant "has a patent 
foramen ovale (PFO) that is a mild congenital cardiac 
abnormality of little or no clinical significance.  This 
likely explains the prominence of the pulmonary artery and 
mild ECG abnormalities that were first noted 30+ years ago."  
He also pointed out, however, that "the PFO is of no 
clinical consequence and has no causal relationship to his 
subsequently developing extensive CAD that necessitated CABG 
surgery."  In addressing whether the appellant's current 
heart disorder was related to his active duty service, Dr. 
Holyoke stated:

As noted above, the patient had numerous, 
well-recognized cardiac risk factors that 
predisposed him to develop extensive 
atherosclerotic coronary artery occlusive 
disease, or CAD, over the course of 
decades. It would have been highly 
unlikely that the patient, at age 17 in 
1961, would have had the development of 
CAD during the interval that he served 
during active military duty.  There is 
nothing in the appellant's medical record 
that supports very early, or accelerated, 
CAD during his early adulthood and, 
knowing that the process of CAD is 
inherently progressive over decades and 
is causally-related to the number of 
cardiac risk factors (smoking, 
hypertension, hyperlipidemia, etc.) and 
their duration, I believe the evidence is 
overwhelming that the patient did not 
have its onset in, or causally-related 
to, the time period of active military 
duty between 1961-1964.  This patient's 
development of CAD was a direct 
consequence of years and years of 
cumulative atherosclerotic coronary 
artery disease development due to his 
cigarette smoking, hypertension, and 
hyperlipidemia.  Accordingly, I find no 
basis for the appellant's claim that the 
development of his CAD was causally-
related to the veteran's active military 
service.

In this regard, the Board notes that there are no inservice 
findings or diagnoses of hypertension or hyperlipidemia in 
the appellant's service medical records.  There is no medical 
evidence of record of a nexus between the appellant's current 
heart disorder and his active duty service.  Accordingly, the 
appellant's claim for service connection for a heart disorder 
is not well grounded and must be denied. See Elkins v. West, 
12 Vet App 209 (1999).  

The Board notes that an operative note, dated April 1996, 
noted that the appellant had a "longstanding history of 
atherosclerotic coronary artery occlusive disease."  
However, no specific reference to the appellant's military 
service, over thirty years earlier, was indicated therein.  

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for a 
heart disorder.  Since the appellant has not met his burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded, it must be denied.  See Boeck v. Brown, 6 Vet. App. 
14, 17 (1993) (if a claim is not well-grounded, the Board 
does not have jurisdiction to adjudicate it).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

Where the appellant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, the VA 
has no duty to assist him in developing facts pertinent to 
his claim. 38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 
Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination); Morton v. West, 12 Vet. App. 477 (1999) (VA 
cannot assist a claimant in developing a claim which is not 
well-grounded); see also Roberts v. West, 13 Vet. App. 185 
(1999)(The Court held that Stegall v. West, 11 Vet. App. 268, 
271 (1999), was not enforceable in the absence of a well-
grounded claim.)  However, where a claim is not well grounded 
it is incomplete, and depending on the particular facts of 
the case, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. at 78.  
Here, unlike the situation in Robinette, the appellant has 
not put VA on notice of the existence of any specific, 
particular piece of available evidence that could make his 
claims well grounded.  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the Board's decisions with 
respect to the duty to assist when a claim is found to be not 
well-grounded.  However, the United States Court of Appeals 
for Veterans Claims has held that VA cannot assist a claimant 
in developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).





	(CONTINUED ON NEXT PAGE)

ORDER

Because it is not well grounded, the claim for service 
connection heart disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

